ACCEPTED
                                                                                                                           03-14-00197-CV
                                                                                                                                   6018124
                                                                                                                THIRD COURT OF APPEALS
                                                                                                                           AUSTIN, TEXAS
                                                                                                                      7/10/2015 1:33:23 PM
                                                                                                                         JEFFREY D. KYLE
                                                                                                                                    CLERK




                                                                                                     FILED IN
                                                                                              3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
RANCE CRAFT                                                                                                    (512) 936-2872
ASSISTANT SOLICITOR GENERAL                                                                   7/10/2015 1:33:23 PM
                                                                                      RANCE.CRAFT@TEXASATTORNEYGENERAL.GOV
                                                                                                 JEFFREY D. KYLE
                                                                                                      Clerk
                                                      July 10, 2015


    Mr. Jeffrey D. Kyle, Clerk                                      Via File & Serve Xpress
    Third Court of Appeals
    P.O. Box 12547
    Austin, Texas 78711-2547

        Re: Graphic Packaging Corporation v. Glenn Hegar, Comptroller of Public
            Accounts of the State of Texas; and Ken Paxton, Attorney General of the
            State of Texas, No. 03-14-00197-CV
            Update to Authority Cited in Brief of Appellees

    Dear Mr. Kyle:

          Appellees Glenn Hegar, Comptroller of Public Accounts of the State of
    Texas, and Ken Paxton, Attorney General of the State of Texas, provide this notice
    that a cited authority in the Brief of Appellees should be updated. On page 52,
    footnote 6, Appellees cited Kimberly-Clark Corp. v. Comm’r of Revenue, No. 8670-
    R (Minn. Tax Ct.) (to be argued Mar. 19, 2015). The Minnesota Tax Court recently
    issued its decision in that case. Kimberly-Clark Corp. v. Comm’r of Revenue, No.
    8670-R, 2015 WL 3843986 (Minn. Tax. Ct. June 19, 2015) (en banc) (Order Granting
    the Commissioner’s Motion for Summary Judgment).

           Please distribute this letter to the Justices of the panel. Thank you for your
    assistance with this matter.

                                                           Sincerely,

                                                           /s/ Rance Craft

                                                           Rance Craft
                                                           Assistant Solicitor General
                                                           Texas Bar No. 24035655


  POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL: (512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                         An Equal Employment Opportunity Employer
Mr. Jeffrey D. Kyle
Graphic Packaging Corp. v. Hegar
No. 03-14-00197-CV
Update to Authority Cited in Brief of Appellees
July 10, 2015
Page 2



RLC/vlc

cc:     Amy L. Silverstein (via File & Serve Xpress e-service)
        James F. Martens (via File & Serve Xpress e-service)
        Amanda G. Taylor (via File & Serve Xpress e-service)




                                                  2